Title: [To Thomas Jefferson from William Davies, 9 April 1781]
From: Davies, William
To: Jefferson, Thomas


[Richmond, 9 Apr. 1781. War Office Journal (Vi) contains the following minute under this date: “Letter to his Excellency the Governor proposing Mr. Gilbert to superintend the public carpenters.” Not found. A virtually identical entry appears some pages later in the War Office Journal, under the same date but among the May entries; it may be a mere repetition by a careless clerk or it may record a missing second letter on the same subject.]
